                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 2:17-cv-04822-JVS (MAA)                                           Date: July 29, 2019
Title       John Archer v. CC 1 Pixley et al.



Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                    Chris Silva                                             N/A
                   Deputy Clerk                                    Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order to Show Cause Why Plaintiff’s Motion for “Next
                                        Friend” Should Not Be Denied (ECF No. 55)

       On June 25, 2019, Plaintiff John Archer (“Plaintiff”) filed a Motion for “Next Friend.”
(“Motion,” ECF No. 55.) The Motion requests the Court appoint inmate Joel Brandon as Plaintiff’s
“Next Friend.” (Id. at 2.)

       In federal court “parties may plead and conduct their own cases personally . . . .” 28 U.S.C.
§ 1654. However, “[i]t is well established that the privilege to represent oneself pro se provided by
§ 1654 is personal to the litigant and does not extend to other parties or entities.” Simon v. Hartford
Life & Accident Ins. Co., 546 F.3d 661, 664 (9th Cir. 2008).

       The Motion does not contend that Mr. Brandon is an attorney. As a non-attorney, Mr.
Brandon has no authority to appear on behalf of anyone else in federal court. See United States v.
French, 748 F.3d 922, 933 (9th Cir. 2014). Mr. Brandon “may not use the ‘next friend’ vehicle to
engage in the unauthorized practice of law by acting as a pro se ‘next friend.’” DeDen v. AG of Cal.,
No. CV 17-4123-VAP (PLA), 2017 U.S. Dist. LEXIS 87693, at *6 (C.D. Cal. June 7, 2017).
Indeed, Local Rule 83-2.2.1 expressly prohibits a pro se litigant from delegating his or her pro se
representation “to any other person -- even a spouse, relative, or co-party in the case. A non-attorney
guardian for a minor or incompetent person must be represented by counsel.” C.D. Cal. L.R. 83-
2.2.1.




CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. 2:17-cv-04822-JVS (MAA)                                    Date: July 29, 2019
Title       John Archer v. CC 1 Pixley et al.



       Based on the foregoing, Plaintiff is ORDERED TO SHOW CAUSE by August 28, 2019
why the Court should not deny the Motion.

It is so ordered.




                                                                     Time in Court:        0:00
                                                               Initials of Preparer:       CSI


CV-90 (03/15)                        Civil Minutes – General                           Page 2 of 2
